DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Reasons for Allowance
The prior art of record (in particular, Matsuo et al.(USPubN 2010/0013920)) does not disclose, with respect to claim 2, a plurality of captured images of a region around a mobility device, wherein a field of view of each of the plurality of captured images is different, generate a display image by performing at least a trimming and combining process on the plurality of captured images, control at least one of a trimming position and a combining position of the display image, detect a movement of a user, the movement of the user includes at least one of a movement of a head of the user, a movement of an eye of the user, a touch button control by the user, and a voice command of the user, and control at least one of the trimming position and the combining position of the display image based on the movement of the user to simulate a mirror view of the region around the mobility vehicle that would be visible to the user in a rearview mirror arranged along a sight line of the user according to the movement of the user, and control a scale adjustment of the display image based on the movement of the user. as claimed.  Rather, Matsuo et al. discloses a video display apparatus for displaying on a monitor videos captured using capturing sections is provided. The capturing sections (101a-101n) capture the periphery of a vehicle. Reference position setting sections (102a-102n) set a focus monitor position as a video construction reference position. A steering angle detecting section (108) detects a steering angle caused by a driver's operation. The video construction reference position is corrected based on the steering angle. After video construction reference position information adding sections (103a-103n) add video construction reference position information to the videos, a video constructing section (104) combines the videos of the capturing sections so that all of the video construction reference positions overlap each other. A display video generating section (106) clips a video based on a display area specified by a display area specifying section (105). A video display section (107) outputs the clipped video to the monitor for display.  The same reasoning applies to claims 11 and 20 mutatis mutandis.  Accordingly, claims 2, 3, 5-12, 14-27 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333.  The examiner can normally be reached on Mon - Thur 9 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q. Tran can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNGHYOUN PARK/Examiner, Art Unit 2484